[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT            FILED
                     ________________________ U.S. COURT OF APPEALS
                                                      ELEVENTH CIRCUIT
                           No. 05-16314                  MAY 10, 2007
                     ________________________          THOMAS K. KAHN
                                                           CLERK
                     U.S. TAX Court No. 7949-98

ALL COMMUNITY WALK IN CLINIC,

                                                  Petitioner-Appellant,

                              versus

COMMISSIONER OF INTERNAL REVENUE,

                                                  Respondent-Appellee.

                     ________________________

                           No. 05-16315
                     ________________________

                     U.S. TAX Court No. 7950-98

MOHAMMED A. GAZI,
ESTATE OF RAEES I. GAZI, Mohammed A. Gazi,
Personal Representative,

                                                  Petitioners-Appellants,

                              versus

COMMISSIONER OF INTERNAL REVENUE,

                                                  Respondent-Appellee.
                               ________________________

                        Petitions for Review of a Decision of the
                                 United States Tax Court
                             _________________________

                                       (May 10, 2007)

Before TJOFLAT, BLACK and EBEL,* Circuit Judges.

PER CURIAM:

       Appellants All Community Walk In Clinic, Mohammed A. Gazi, and Estate

of Raees I. Gazi contend the U.S. Tax Court abused its discretion in denying their

motion for leave to file a motion to vacate the Tax Court’s stipulated final

decisions entered June 5, 2003, and July 8, 2003. Specifically, Appellants argue

their former attorney and the Commissioner’s attorney perpetrated a fraud on the

court by executing the stipulated decisions without Appellants’ authorization.

After reviewing the record and hearing oral argument, we affirm.

        As a general rule, a Tax Court lacks jurisdiction to vacate a decision once it

becomes final. Davenport Recycling Assocs. v. Comm’r, 220 F.3d 1255, 1259

(11th Cir. 2000). While some Circuits have recognized a fraud-on-the-court

exception to this general rule, this Circuit has not adopted such an exception. See




       *
        Honorable David M. Ebel, United States Circuit Judge for the Tenth Circuit, sitting by
designation.
                                             2
id. at 1259, 1262.2 In this case, we need not decide whether the fraud-on-the-court

exception applies. We agree with the Tax Court’s conclusion that Appellants’

former attorney and the Commissioner’s attorney did not perpetrate a fraud on the

court. The record supports the Tax Court’s finding that Appellants’ former

attorney was authorized to execute the stipulated decisions on Appellants’ behalf.

Additionally, even if Appellants’ former attorney lacked authority, his conduct

would not amount to fraud on the court. See, e.g., Senate Realty Corp. v. Comm’r,

511 F.2d 929, 931-32 (2d Cir. 1975) (finding that although the attorney

representing the taxpayer was unauthorized to settle the IRS claim against the

taxpayer, the attorney’s action in filing a settlement stipulation in Tax Court did

not represent a fraud on the Tax Court). Accordingly, we conclude the Tax Court

did not abuse its discretion in denying Appellants’ motion for leave to file a motion

to vacate the Tax Court’s stipulated final decisions. See Davenport, 220 F.3d at

1259 (reviewing the Tax Court’s denial of leave to file a motion to vacate for abuse

of discretion).

       AFFIRMED.




       2
        In Davenport, we addressed the fraud-on-the-court exception, acknowledging that it has
been recognized by other jurisdictions. Davenport, 220 F.3d at 1259, 1262. Because we
affirmed the Tax Court’s finding that no fraud had been perpetrated on the court, we did not
expressly decide whether to the adopt the exception as a ground for vacating a Tax Court’s final
decision. See id. at 1262.
                                                3